Citation Nr: 1041985	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-15 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for scar residuals of a 
gunshot wound to the left dorsal forearm.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left foot disability.

10.  Entitlement to service connection for right plantar 
fasciitis.

11.  Entitlement to service connection for arthritis of the left 
knee.

12.  Entitlement to service connection for arthritis of the right 
knee.

13.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1964 to February 
1967.  He received the Combat Infantryman Badge (CIB) among other 
decorations.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of June 2007 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Seattle, Washington and Newark, New Jersey.    

The latter RO certified these claims to the Board for appellate 
review.

The Veteran testified in support of these claims during a video 
conference hearing held before the undersigned in September 2010.

The appeal, except for the issue of entitlement to service 
connection for residuals of a gunshot wound of the left dorsal 
forearm, is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.  The Veteran will be advised if further 
action is required on his part.


FINDING OF FACT

The Veteran has a current scar of the left dorsal forearm as a 
residual of a gunshot wound.


CONCLUSION ON LAW

The criteria for service connection for residuals of a gunshot 
wound of the left dorsal forearm are met.  38 U.S.C.A. § 1110, 
1154(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
veteran in substantiating his claim for service connection for 
residuals of a gunshot wound of the distal forearm.  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

During the September 2010 hearing, the Veteran displayed a scar 
on his left forearm, which he said was the result of a gunshot 
wound sustained during combat in War Zone C in Vietnam.  Although 
his service treatment records do not mention such a wound, his 
service personnel records confirm that he engaged in combat with 
the enemy as shown by his receipt of the CIB.  He testified that 
a medic treated the wound, a "nasty burn" from the bullet of a 
50-caliber weapon, which grazed his arm, in the field.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the veteran's 
evidence as "sufficient proof of service connection," even if 
no official record exists of such incurrence exists.  In such a 
case a factual presumption arises that that the alleged injury or 
disease is service connected.  Collette v. Brown, 82 F.3d 389, 
393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

The Veteran's testimony constitutes satisfactory lay evidence of 
the in-service injury, and evidence is consistent with the 
circumstances of his service in combat.  The Board has no reason 
to question the Veteran's credibility in this regard.  The 
occurrence of the in-service injury is therefore, conceded.  

The Veteran has demonstrated a current scar as a residual of the 
wound.  Hence, there is evidence of a current disability.  See 
38 C.F.R. § 4.56(d)(1) (2010).  The Veteran has also provided 
competent testimony as to how the scar was incurred and of its 
continuity since service.  There is no affirmative evidence to 
the contrary. 

The evidence thus shows all of the elements needed for the grant 
of service connection.  Service connection for residuals of a 
gunshot wound of the dorsal forearm is therefore granted.


ORDER

Service connection for residuals of a gunshot wound of the left 
dorsal forearm is granted.


REMAND

During his September 2010 hearing, the Veteran mentioned 
documents that are relevant to his claim for service connection 
for a back disorder and appeal for a higher initial rating for 
PTSD.  These documents include: (1) a report of evaluation by 
Thomas Cava, M.D., a sports medicine specialist in West Orange, 
New Jersey; (2) records of recent back treatment, including 
surgery and postoperative therapy, from a New York Harbor 
facility; and (3) records of the Veteran's group therapy at LZ 
Hope, at the VA Hospital in East Orange, New Jersey, and his 
weekly psychiatric treatment there. 

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when there is competent evidence of a current 
disability or persistent and signs or symptoms of disability and 
indicates that the disability or symptoms thereof may be 
associated with active service, but does not include sufficient 
medical evidence upon which to base a decision.  

In this case, examinations in support of all of the claims for 
service connection are needed.  During the course of this appeal, 
the Veteran afforded the Veteran VA examinations in support of 
all of his service connection claims other than the ones 
involving a gunshot wound and a sleep disorder, but the reports 
of these examinations are inadequate to decide the claims.   

Post-service treatment records confirm that the Veteran currently 
has back, ankle, hip, knee and foot disorders.  The Veteran 
asserts that he developed these disorders secondary to his in-
service duties as a paratrooper with an airborne unit.  He 
service personnel records confirm that he served in such a unit 
and received a parachutist badge.  Occasionally during outpatient 
treatment visits, medical professionals noted this history as 
significant.  No examiner discussed whether the disorders were 
related to the numerous in-service jumps.  In addition, no 
examiner acknowledged the documented in-service knee and foot 
complaints.  

Post-service treatment records also confirm that the Veteran 
currently has hearing loss by VA standards.  The Veteran asserts 
that he developed this hearing loss secondary to in-service noise 
exposure while serving as a weapons infantryman.  His service 
personnel records confirm that he served in this capacity and, as 
such, it was likely that he was exposed to a significant amount 
of noise.  During the VA audiological examination, the examiner 
ruled out a relationship between the Veteran's current hearing 
loss and service on the basis that no such loss was shown or 
reported during service.  It is unclear from the examination 
report and other evidence of record when the hearing loss arose.   

Post-service treatment records confirm that the Veteran currently 
has a sleep disorder, insomnia.  The Veteran asserts that he 
developed this disorder secondary to his service-connected PTSD.  
Outpatient treatment records include opinions that the two 
"may" be related.  A more definitive opinion is required.

This case is REMANDED for the following action:

1.  After securing any necessary 
authorization, obtain the report of 
evaluation by Thomas Cava, M.D., the sports 
medicine specialist in West Orange, New 
Jersey; records of the Veteran's back 
treatment, including surgery and 
postoperative therapy, from a New York 
Harbor facility; records of the Veteran's 
group therapy at LZ Hope, at the VA 
Hospital in East Orange, New Jersey; and 
records of his psychiatric treatment there 
on Fridays. 

If the Veteran fails to provide necessary 
releases, advise him that he may submit the 
records himself.  Also advise him of any 
records that cannot be obtained

2.  Thereafter, afford the Veteran a VA 
orthopedic examination of his back, ankles, 
knees, hips and feet.  Ask the examiner to 
review all pertinent documents therein and 
to confirm in his written report that he 
conducted such a review.  Request the 
examiner to then:

a) diagnose all back, ankle, knee, hip 
and foot disabilities shown to exist; 

b) record in detail the nature and 
number of parachute jumps the Veteran 
accomplished during service as part of 
an airborne unit;

c) opine whether each disability is at 
least as likely as not related to the 
Veteran's active service, particularly 
his numerous jumps, as described; 

d) provide detailed rationale, with 
specific references to the record, for 
the opinions expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

3.  Afford the Veteran a VA audiological 
examination.  Ask the examiner to review 
all pertinent documents therein and to 
confirm in his written report that he 
conducted such a review.  Request the 
examiner to then:

a) record in detail the nature of the 
Veteran's in-service noise exposure as 
a Weapons Infantryman and the nature 
of any post-service recreational 
and/or occupational noise exposure;

b) opine whether the Veteran's hearing 
loss is at least as likely as not 
related to his in-service noise 
exposure; 

c) provide detailed rationale, with 
specific references to the record, for 
the opinion expressed; and 

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  Afford the Veteran a VA examination in 
support of his claim for service connection 
for a sleep disorder.  Ask the examiner to 
review all pertinent documents therein and 
to confirm in his written report that he 
conducted such a review.  Request the 
examiner to then:

a) diagnose any existing sleep 
disorder, including insomnia;

b) opine whether it is at least as 
likely as not related to the Veteran's 
service, or, if not, whether it is 
proximately due to his service-
connected PTSD; 

c) if not, opine whether the PTSD 
aggravates the nonservice-connected 
sleep disability; 

d) provide detailed rationale, with 
specific references to the record, for 
the opinion expressed; and 

e) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.  

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


